DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the unsaturated monomer" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Note that amending the claim to depend upon claim 2 will overcome the instant rejection.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/000938 (herein Dimmer).
In setting forth the instant rejection, the US equivalent, US 2017/0198169, is utilized as the English translation of the WO document.  
As to claim 1, Dimmer discloses adhesive compositions comprising an acrylic copolymer.  See abstract, paragraph 10-18 and examples. See specifically the examples in table 1, wherein EHA is 2-ethylhexyl acrylate, BA is butyl acrylate, EA is ethyl acrylate, MA is methyl acrylate, MMA is methyl methacrylate, VAc is vinyl acetate, AA is acrylic acid, S is styrene and t-DMC is tert-dodecyl mercaptan (transfer agent).  See paragraphs 70-79.  Specifically, the following examples anticipate the claims which is prepared from a monomer mixture of:
Example
EHA
S
MMA
EA
Ratio of EA to S
Claim 1
59 to 97.9
0.1 to 10
0 to 25
2 to 30
<4.5 to 1
B
74
2
0
23
11.5 to 1 (23 to 2)
C
76
2
9
12
6 to 1 (12 to 2)
V4
85
2
2
12
6 to 1 (12 to 2)

 
As to claims 2-3, the monomer mixture also comprises acrylic acid (AA).  See table 1.
As to claims 4-5, a method for preparing the adhesive composition is taught by emulsion polymerization.  See paragraph 56-59.  An initial charge of initiator etc. is added to the reactor at an initial charge.  See paragraph 50 and 57.  The emulsion is heated to 50 to 90 oC.  See paragraph 56.  The monomers in the table above are added continuously (gradually) in the presence of an initiator (free radical polymerization initator).  See paragraph 56.  The monomers are polymerized to at least 95% (thus less than 5% remain).  See paragraph 57.  
As to claims 7-8, the compositions are for adhesive layers for plastic packaging, labels and tape.  See paragraph 65 and 68.  The adhesives are designed to be approved under food laws.  See paragraph 7.   Plastic packaging, labels and tape that to be approved under food laws reads on the claimed food contact article.  Further, note that food contact is a recitation of intended use.  The same composition for the same purpose would naturally be suitable for food contact especially considering that it is designed to be approved under food laws.

Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0024263 (herein Es).
As to claim 1, Es discloses an adhesive composition.  See abstract, paragraph 11 and examples.  The composition comprises an acrylic copolymer.  See abstract and examples.  Specifically, see examples 1 and 2, which are copolymers formed from a monomer mixture comprising values shown below, wherein EHA is 2-ethylhexyl acrylate, BA is butyl acrylate, EA is ethyl acrylate, MMA is methyl methacrylate, and S is styrene.  See the pre-emulsions in tables 2b and 3b.  Note that these are the tables wherein the copolymers are prepared from a monomer mixture.  Specifically, note that two pre-emulsions (substantially the same) are utilized to prepare copolymers 1 and 2.
Example
EHA
S
MMA
EA
Ratio of EA to S
Claim 1
59 to 97.9
0.1 to 10
0 to 25
2 to 30
<4.5 to 1
1
67.6
(398.99)
2.0
(11.91)
0
12.5
(74.44)
6.25 to 1
(74.44 to 11.91)
2
67.0
(398.99)
2.0
(11.91)
0
12.4
(74.44)
6.25 to 1
(74.44 to 11.91)


As to claims 2-3, the composition comprises an additional monomer such as methacrylic acid.  See tables 2b and 3b and examples.
As to claim 6, the gradual feeding can be 2 to 8 hours and exemplified as 3 hours.
As to claims 7-8, the composition elucidated above is utilized for labels and films, which are contact articles.  See paragraphs 2-3 and 88.  While Es does not explicitly disclose it is for food contact, the limitation is a recitation of intended use.  In the instant case, the label/film is suitable for food contact, since it is the same copolymer/composition.  Further, a film/label in itself could be utilized for any purpose, including food contact.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatenteable over WO 2016/000938 (herein Dimmer) in view of US 2006/0024263 (herein Es).
In setting forth the instant rejection, the US equivalent, US 2017/0198169, is utilized as the English translation of the WO document.  
The discussion with respect to Dimmer and Es set-forth above is incorporated herein by reference.
As to claim 6, Dimmer discloses a similar method as disclosed above, however is silent on the length of time of the gradual feeding.  
Es discloses similar composition and a method for preparing the adhesive composition elucidated above is disclosed by emulsion polymerization comprising first feeding initial charge of components into a reactor (note first, second and third reactors and note the initial charge).  See paragraph 80, 96 and examples.  The reaction temperature is heated to 30 to 100 oC and exemplified as 80 oC.  See paragraph 79 and examples.  the monomer mixture is gradually added in the presence of an initiator (free radical polymerization initiator).  See paragraphs 90-92, 96 and examples.   Es discloses that the gradual feeding can be 2 to 8 hours and exemplified as 3 hours.
It would have obvious at the time the invention was filed to have modified the method of Dimmer with gradually feeding the monomers over a period of 2 to 3 hours as taught by Es because one would want to add the monomers over times taught as suitable for similar polymerizations in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764